IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 38 MM 2015
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
ANTONIO MARSELIS JONES,       :
                              :
              Petitioner      :


                                     ORDER



PER CURIAM

      AND NOW, this 20th day of March, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.